DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0071230 to Kulczyk in view of US 2015/0176431 to Raykowski et al (Raykowski).

an engine core (fig. 1) comprising a turbine (6, fig. 1; [35]), a compressor (5, fig. 1; [35]), and a shaft system (4, fig. 1; [35]) connecting the turbine to the compressor (fig. 1; [35]); 
the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load ([1]-[5]; claim 1); and 
wherein the engine further comprises an axial movement sensor (7, figs. 1-2; [34]-[37]; claim 1) configured to register a shaft break when it detects the axial movement of the rear portion of the shaft system.
However, Kulczyk does not explicitly disclose that the shaft system is axially located by a thrust bearing located forward of the turbine, and the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion located by the thrust bearing and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load.
 However, Raykowski discloses a shaft system (figs. 1-2) that is axially located by a thrust bearing (bearings 26, and 28, fig. 1; [12]) located forward of the turbine ([11]-[12]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Raykowski with the device of Kulczyk and have the thrust bearings as disclosed by Raykowski for the advantage of providing both axial and radial support to the low pressure shaft ([12]; Raykowski).
Once teachings of Raykowski are applied to the device of Kulczyk, the engine of Kulczyk will configured such that, in the event of a shaft break which divides the shaft system into a front portion located by the thrust bearing and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load.


Regarding claim 3, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the thrust bearing is positioned adjacent the compressor ([12], adjacent to the fan rotor; Raykowski).

Regarding claim 4, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the turbine is a low pressure turbine, and the compressor is a low pressure compressor ([35]; Kulczyk).

Regarding claim 5, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 4, wherein the low pressure compressor is a fan (2, fig. 2; Kulczyk).

Regarding claim 6, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 5, wherein the shaft system comprises a main shaft (20, fig. 1; [11]; Raykowski) component which extends forward from the turbine, and a fan shaft (22, fig. 1; [11]; Raykowski) component which joins to a front end of the main shaft component and connects the fan to the shaft system, the thrust bearing axially locating the shaft system at the fan shaft component (fig. 1; [11]-[12]; Raykowski).



Regarding claim 8, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 7, wherein the turbine is a multi-stage turbine (low pressure and high pressure stages; [11]-[12]; Kulczyk), and the drive arm includes one or more inter-stage drive arms (high pressure shaft 20; [11]; Kulczyk).

Regarding claim 10, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the gas turbine engine is configured so that the axial movement of the rear portion of the shaft produces tangling of rotors and stators of the turbine ([6]; Kulczyk).

Regarding claim 11, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the axial movement sensor is a distance sensor, configured to measure a distance between the rear portion of the shaft system and a static structure of the gas turbine engine (sensor detects broken and unbroken frequency over the length of the shaft; [41]-[47]; Kulczyk).

Regarding claim 12, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the axial movement sensor is a backing sensor (7, figs. 1-2; [35]; Kulczyk), configured to detect axial movement of the rear portion of the shaft system.



Regarding claim 14, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the axial movement sensor registers the shaft break as a binary signal ([39]-[43; Kulczyk).

Regarding claim 15, Kulczyk combined with Raykowski discloses an aircraft, including the gas turbine engine as claimed in claim 1 (see rejection of claim 1, above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulczyk combined with Raykowski as applied to claim 1 above, and further in view of US 6,312,215 to Walker.
Regarding claim 9, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, but does not explicitly disclose a friction decelerator which, in the event of a shaft break, engages with the turbine to apply frictional braking thereto.
However, Walker discloses a friction brake unit (37, fig. 1; Col. 3, lines 14-22) that, in the event of a load imbalance, engages with the turbine rotors to apply frictional braking thereto.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Walker to the device of Kulczyk combined with Raykowski and add friction braking as taught by Walker so as to inhibit rotor windmilling and thus guard against resonant rotor vibrations (col. 2, lines 28-33; Walker).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6, 9-10, 12-13, and 15  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-15 of copending Application No. 17/200,235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are merely broader than the copending application (`235) claims. As such, the copending application (`235) claims anticipate the current application claims. Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent (In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). See below:
Regarding claim 1, Copending application (`235) discloses a gas turbine engine, comprising: an engine core comprising a turbine, a compressor, and a shaft system connecting the turbine to the compressor; wherein the shaft system is axially located by a thrust bearing located forward of the turbine, and the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion located by the thrust bearing and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load; and wherein the engine further comprises an axial movement sensor configured to register a shaft break when it detects the axial movement of the rear portion of the shaft system (claim 1).

Regarding claim 2, Copending application (`235) discloses the gas turbine engine as claimed in claim 1, wherein the shaft system is supported by one or more non-thrust bearings rearwards of the thrust bearing (claim 2).

Regarding claim 3, Copending application (`235) discloses the gas turbine engine as claimed in claim 1, wherein the thrust bearing is positioned adjacent the compressor (claim 3).

Regarding claim 4, Copending application (`235) discloses the gas turbine engine as claimed in claim 1, wherein the turbine is a low pressure turbine, and the compressor is a low pressure compressor (claim 4).

Regarding claim 5, Copending application (`235) discloses the gas turbine engine as claimed in claim 4, wherein the low pressure compressor is a fan (claim 5).

Regarding claim 6, Copending application (`235) discloses the gas turbine engine as claimed in claim 5, wherein the shaft system comprises a main shaft component which extends forward from the turbine, and a fan shaft component which joins to a front end of the main shaft component and connects the fan to the shaft system, the thrust bearing axially locating the shaft system at the fan shaft component (claim 6).

Regarding claim 9, Copending application (`235) discloses the gas turbine engine as claimed in claim 1, further comprising a friction decelerator which, in the event of a shaft break, engages with the turbine to apply frictional braking thereto (claim 7).

Regarding claim 10, Copending application (`235) discloses the gas turbine engine as claimed in claim 1, wherein the gas turbine engine is configured so that the axial movement of the rear portion of the shaft produces tangling of rotors and stators of the turbine (claim 8).

Regarding claim 12, Copending application (`235) discloses the gas turbine engine as claimed in claim 1, wherein the axial movement sensor is a backing sensor, configured to detect axial movement of the rear portion of the shaft system (microwave sensor acts as backing sensor; claims 9-10).

Regarding claim 13, Copending application (`235) discloses the gas turbine engine as claimed in claim 1, further comprising an electronic engine controller, which is configured to restrict a flow of fuel to the gas turbine engine when the axial movement sensor registers a shaft break (claims 13-14).

Regarding claim 15, Copending application (`235) discloses an aircraft, including the gas turbine engine as claimed in claim 1 (claim 15).

Claims 1-2, 4-6, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 13 of copending Application No. 17/029,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are merely broader than the copending application (`173) claims. As such, the copending application (`173) claims anticipate the current application claims. Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent (In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). See below:

Regarding claim 1, Copending application (`173) discloses a gas turbine engine, comprising: an engine core comprising a turbine, a compressor, and a shaft system connecting the turbine to the 

Regarding claim 2, Copending application (`173) discloses the gas turbine engine as claimed in claim 1, wherein the shaft system is supported by one or more non-thrust bearings rearwards of the thrust bearing (claim 2).

Regarding claim 4, Copending application (`173) discloses the gas turbine engine as claimed in claim 1, wherein the turbine is a low pressure turbine, and the compressor is a low pressure compressor (claim 13).

Regarding claim 5, Copending application (`173) discloses the gas turbine engine as claimed in claim 4, wherein the low pressure compressor is a fan (claims 1, 13).

Regarding claim 6, Copending application (`173) discloses the gas turbine engine as claimed in claim 5, wherein the shaft system comprises a main shaft component which extends forward from the turbine, and a fan shaft component which joins to a front end of the main shaft component and connects the fan to the shaft system, the thrust bearing axially locating the shaft system at the fan shaft component (claim 13).

.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0123269 to Bart et al. discloses a device for detecting breakage of a shaft of a turbomachine, in particular of the aviation type.
US 2016/0363000 to Oates discloses a system for detecting abnormal axial movement of a shaft in a gas turbine engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/D.S/Examiner, Art Unit 3746            

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746